




EXHIBIT 10.3


THIRD MODIFICATION TO PROMISSORY NOTE




This modification to PROMISSORY NOTE (this “Modification”) is entered into as of
August 1, 2011, by and between SJW CORP. and SJW LAND COMPANY (“Borrower”), and
Wells Fargo Bank, National Association (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Line of Credit Note in the maximum principal amount
of $10,000,000.00, executed by Borrower and payable to the order of Bank, dated
as of May 27, 2010 (the "Note"), which Note is subject to the terms and
conditions of a loan agreement between Borrower and Bank dated as of May 27,
2010, as amended from time to time (the "Loan Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:


1.    The fixed rate of interest applicable to the Note is hereby modified to be
one and one eighth percent (1.125%) above LIBOR in effect on the first day of
each Fixed Rate Term


2.    The effective date of the changes set forth herein shall be August 1,
2011.


3.    Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Loan Agreement shall have the same meaning when used
in this Modification. This Modification and the Note shall be read together, as
one document.


4.    Borrower certifies that as of the date of this Modification there exists
no Event of Default under the Note, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.














--------------------------------------------------------------------------------




















IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.


WELLS FARGO BANK,
SJW CORP.     NATIONAL ASSOCIATION


By: /s/ W. Richard Roth        By: /s/ Anthony White    
W. Richard Roth, President     Anthony White, Relationship Manager


By: /s/ James P. Lynch    
James P. Lynch, Chief Financial Officer


SJW LAND COMPANY


By: /s/ W. Richard Roth, President    
W. Richard Roth, President


By: /s/ James P. Lynch    
James P. Lynch, Chief Financial Officer




